        Case 1:19-cv-01167-JAP-SMV Document 43 Filed 03/17/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

LOUELLA FUSON,

         Plaintiff,

v.                                                                                  No. 19-cv-1167 JAP/SMV

ROSAMOND FISKE STRONG and
SAFECO INSURANCE COMPANY OF AMERICA,

         Defendants.

          ORDER VACATING AND RESETTING SETTLEMENT CONFERENCE
                         AND RELATED DEADLINES

         THIS MATTER is before the Court on a stipulated request from the parties to vacate the

settlement conference and reschedule it for a later date to allow for more discovery. The Settlement

Conference set for March 26, 2021, will be vacated and reset for May 6, 2021, at 9:30 a.m. MDT

via Zoom. All individuals attending the Settlement Conference must familiarize themselves with

Zoom prior to the Settlement Conference.

         The parties or a designated representative, other than counsel of record, with final

settlement authority, must attend via Zoom. Counsel who will try the case must also attend via

Zoom. Those attending the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and during the

conference.1 See generally Hand v. Walnut Valley Sailing Club, No. 11-3228, 2012 WL 1111137

(10th Cir. Apr. 2, 2012) (unpublished) (affirming dismissal of case as sanction for violating



1
  This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine the existence
of a binding settlement agreement, or as otherwise required by law.
       Case 1:19-cv-01167-JAP-SMV Document 43 Filed 03/17/21 Page 2 of 3




confidentiality of settlement conference). Counsel shall advise their clients regarding appropriate

attire for appearance in federal court.

        No later than 5:00 p.m. on April 29, 2021, each party must provide the Court, in

confidence, a concise position statement (typically no more than ten pages) containing an analysis

of the strengths and weaknesses of its case and the names of the individuals who will be attending

the conference and in what capacity. Position statements must be submitted to the Court by e-mail

at VidmarChambers@nmd.uscourts.gov.2

        No later than 5:00 p.m. on April 29, 2021, before each party must provide the Court a list

of the names of the individuals who will be attending the Settlement Conference and in what

capacity. This list must include the e-mail addresses and phone numbers for each attorney

attending the Settlement Conference. The Court must receive this information in order to

(1) send counsel the Meeting ID and Password for the Zoom Settlement Conference, and

(2) immediately communicate with counsel during the Settlement Conference should there be

technical difficulties with Zoom. This list must be submitted to the Court by e-mail at

VidmarChambers@nmd.uscourts.gov.3

        Furthermore, if any party has in its possession any video or audio recording of the incident

upon which this action is based, that party must submit a copy of the recording to the Court no

later than 5:00 p.m. on April 29, 2021.




2
  Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
3
   Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
                                                    2
      Case 1:19-cv-01167-JAP-SMV Document 43 Filed 03/17/21 Page 3 of 3




       The Settlement Conference will not be vacated or rescheduled except upon motion and for

good cause shown. Any motion to vacate or reschedule the Settlement Conference shall provide

the Court with sufficient notice to ensure that other matters may be scheduled in the time allotted

for the Settlement Conference.

       The Court may contact counsel ex parte prior to the Settlement Conference to discuss the

Settlement Conference.

       IT IS THEREFORE ORDERED that the Settlement Conference set for March 26, 2021,

is VACATED and RESET for May 6, 2021, at 9:30 a.m. MDT. The parties’ confidential position

statements are due to the Court by 5:00 p.m. on April 29, 2021.

       IT IS SO ORDERED.


                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                3
